Citation Nr: 1546099	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of reduction of disability rating for service-connected instability of the left knee from 30 percent to zero percent, effective March 1, 2010.

2.  The propriety of reduction of disability rating for service-connected instability of the right knee from 30 percent to zero percent, effective March 1, 2010.

3.  Entitlement to a rating in excess of 30 percent for instability of the left knee.

4.  Entitlement to a rating in excess of 30 percent for instability of the right knee.

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee, status-post unicompartment arthroplasty.

6.  Entitlement to a rating in excess of 10 percent for post-operative DJD of the right knee.



REPRESENTATION

Veteran represented by:	Paul M. Goodson, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reduced the Veteran's ratings for right and left knee instability to noncompensably (zero percent) disabling, effective March 1, 2010.

Rating reductions claims are separate from increased ratings claims.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the rating reductions resulted from the Veteran's claim for higher ratings for his right and left knee disabilities.  Therefore, both the increased rating claims and the propriety of the rating reductions are on appeal.

In September 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issues of entitlement to increased ratings for the left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran was granted service connection for instability of the left and right knees in a July 2001 rating decision; separate 30 percent evaluations were assigned to each knee, effective February 1, 2001.

2.  Following the Veteran's failure to appear for scheduled VA examinations in August 2009 and September 2009, the RO proposed to reduce the ratings for instability of the left and right knees to noncompensable evaluations.

3.  The VA examination in March 2010 did not reflect sustained improvement in the left or right knee disabilities.


CONCLUSIONS OF LAW

1.  Restoration of a 30 percent disability rating for instability of the left knee is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.13, 4.71a, Diagnostic Code (DC) 5257 (2014).

2.  Restoration of a 30 percent disability rating for instability of the right knee is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.13, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. 
§ 1155 (West 2014).  The Court has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2014); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 250 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. 
§ 3.105(e) (2014).

Here, the Veteran contends that the reductions from 30 percent to zero percent for his service-connected left and right knee instability were not warranted.  He argues that the evaluations should be restored.  See, e.g., the September 2015 Board hearing transcript.

As noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The Veteran must be notified at his last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the Veteran was informed of the proposed reduction in a September 2009 letter.  In the enclosed September 2009 rating decision, the RO explained that it was proposing to reduce his ratings because of his failure to appear for VA examinations scheduled in August 2009 and September 2009; as such, there was insufficient evidence in the record to demonstrate that the 30 percent evaluations for left and right knee instability were warranted.  Thus, the rationale for the proposed rating reductions was explained.  The Veteran was further informed that he could present evidence and that he was entitled to a hearing.  He was afforded 60 days to respond.  The Veteran responded with written argument dated in November 2009.  Thereafter, the RO promulgated a rating decision in December 2009, implementing the proposed reductions, effective March 1, 2010.

Based on this history, the Board finds that the Veteran was properly notified of the proposed rating reductions, in conformity with the provisions of 38 C.F.R. 
§ 3.105(e).

In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  38 C.F.R. § 4.13.

The Veteran was granted service connection for instability of the left and right knees in a July 2001 rating decision; separate 30 percent evaluations were assigned for each knee, effective February 1, 2001.  Thus, the 30 percent disability ratings were in effect for 9 years at the time of the March 2010 reduction.  As such, the provisions of 38 C.F.R. § 3.344 apply to this matter.

Specifically, in certain rating reduction cases such as this, recipients of compensation are to be afforded greater protections.  38 C.F.R. § 3.344 (2014).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities that have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on employability.  38 C.F.R. § 3.343 (2014).

Under the criteria of § 3.344, the RO must find the record clearly reflects a finding of material improvement in the underlying disability and it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a), (b) (2014); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

Initially, the Board notes that, in reducing the Veteran's ratings, the RO neither cited to nor discussed 38 C.F.R. § 3.344, the pertinent regulation in effect at that time governing the reduction of a disability rating of a disability that was in effect for five or more years.  See Kitchens, 7 Vet. App. at 325 ("Where, as here, the Court finds that VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law"); see also Greyzck, supra.

Moreover, the Board finds that the evidence of record did not disclose material improvement in service-connected left and right knee instability warranting the reduction of the 30 percent ratings from March 1, 2010.  The evidence of record shows that the initial 30 percent ratings for left and right knee instability were assigned based upon findings from a March 2001 VA examination, which noted the Veteran's report that his knees felt like they may give way or buckle while walking.  The Veteran used braces for each knee, and instability was described as 1+ on the right and 2+ on the left.

At the time of the December 2009 rating reduction, there was no new evidence of record evidencing an actual change in the Veteran's disabilities.  Instead, the record shows that the Veteran failed to report to VA examinations scheduled in August 2009 and September 2009, and the reductions were initiated based on the Veteran's failure to appear to the scheduled examinations.  To this end, the Board notes that the Veteran provided an explanation for each cancelled VA examination and, in September 2009, specifically requested that the examination be rescheduled for October 2009.  Moreover, in a Report of Contact dated in September 2009, the Veteran again asked for the examination to be rescheduled, explaining that he had experienced difficulty securing transportation to the scheduled appointments.  He was afforded a new VA examination in March 2010.

The Board finds that there was no material change in the severity of the Veteran's disabilities to warrant the reduction of the 30 percent ratings from March 1, 2010.  The Board finds that a March 2010 VA examination does not reflect an actual change in the severity in the Veteran's disability.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) (the reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered).  In that regard, the March 2010 VA examination documented the Veteran's report of giving way, instability, and weakness in his left and right knees.  The examiner observed that the Veteran always relies upon his bilateral knee braces and exhibited an antalgic gait.  She further noted that the Veteran is "unable to stand or walk far, and his wife and children do the chores."  These findings do not show a material change in the Veteran's disabilities from July 2001.  Moreover, the Board notes that the March 2010 VA examiner and the RO completely ignored VA treatment records dated in August 2009, which documented the Veteran's treatment following a fall caused by his left knee giving way.  Specifically, his left knee gave way and he fell down his front steps, sustaining injury.  See the VA treatment records dated August 2009.  The Veteran subsequently relied upon a cane for ambulation, in addition to his prescribed knee braces.  See, e.g., the VA treatment records dated November 2009.

Accordingly, the Board finds that the RO failed to adequately discuss the Veteran's occupational and functional limitations due to service-connected left and right knee instability, and failed to cite any evidence reflecting actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420.  For these reasons, the Board finds that the medical evidence of record, to include the March 2010 VA examination, did not reflect actual change in the severity of the Veteran's disabilities and did not indicate material improvement in service-connected left and right knee disabilities.  Under the circumstances, the reductions will not be sustained.

In short, the RO's findings in this case that the Veteran's left and right knee instability no longer approximated the criteria for 30 percent ratings are not sufficient to sustain a finding that the reductions were proper under § 3.344.  Accordingly, the action to reduce the ratings is void, and the 30 percent evaluations for the instability of the left and right knees are restored as though the reductions had not occurred.  See 38 C.F.R. § 3.344; Schafrath, supra; Kitchens, supra; Brown, supra.

ORDER

Reduction to a noncompensable evaluation for instability of the left knee was improper; restoration of a 30 percent rating is allowed.

Reduction to a noncompensable evaluation for instability of the right knee was improper; restoration of a 30 percent rating is allowed.


REMAND

With respect to the service-connected instability of the left and right knees, as well as DJD of the left knee, status-post unicompartment arthroplasty, and post-operative DJD of the right knee, the Veteran has asserted that his disabilities are now worse-that he has had multiple knee surgeries on his left knee and now requires surgery on his right knee.  See, e.g., the September 2015 Board hearing transcript.  Thus, to ensure the record reflects the current extent of the service-connected left and right knee disabilities, a new examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected knee disabilities.

Upon remand, any pertinent records of ongoing treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Once the above-requested development has been completed, the Veteran should be afforded a VA orthopedic examination to determine the current severity of the service-connected left and right knee disabilities, to include instability and DJD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner should report the range of motion of the left and right knees in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

The examiner should equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.

The examiner should also address the impact of the service-connected left and right knee disabilities upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Thereafter, adjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


